Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 36 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 8, 10, 11 of U.S. Patent No. 10614629. 
17/338,837 
Claim 36
10614629 
Claim 1, 8, 10, 11


17/338,837 Claim 36
10614629 Claim 1
36. A system for authenticating a user of a mobile device, the system comprising:


at least one processor; and


at least one memory device storing instructions that, when executed by the at least one processor, configure the at least one processor to:





receive an image file from a mobile device, the image file comprising image data of a real scene;


receive a selection of a virtual object;

generate an augmented reality image by overlaying the virtual object on the real scene;













generate a first confidence score based on comparing the augmented reality image with a registration image;


compare the first confidence score with a first threshold; 
1. A visual display system for manipulating images of a real scene using augmented reality, the system comprising:

at least one processor in communication with a first mobile device; and

a non-transitory storage medium storing instructions that, when executed, configure the at least one processor to perform operations comprising:

receiving a request to register a user using augmented reality;

receiving a registration image from an image sensor of the first mobile device, the registration image depicting a first real scene;

receiving a selection of a first virtual image;

receiving an augmented reality registration image comprising the first virtual image overlaid on the registration image;

storing the augmented reality registration image in a user account associated with the user; and

authorizing access to the user account based on the stored augmented reality registration image.


10614629 Claim 8

8. The system of claim 5, wherein the authenticating operation farther comprises:

determining a confidence score representing a level of confidence that the augmented reality image matches the augmented reality registration image; and

authenticating the user when the determined confidence score is above a first threshold.



in response to determining the confidence score is below the first threshold and within a predetermined range of the first threshold, 





transmit a verification challenge; and

authenticate a user when the verification challenge is completed.
10614629 Claim 10

10. The system of claim 8, wherein the authenticating operation further comprises:

performing a verification challenge when the determined confidence score is below the first threshold and above a second threshold.

10614629 Claim 11

11 . The system of claim 10, wherein the verification challenge comprises:

transmitting a one-time password to the user via the second mobile device;

receiving, from the user of the second mobile device, the one-time password; and

authenticating the user when the transmitted and received one-time passwords match.


Although the claims at issue are not identical, they are not patentably distinct 
from each other. For example, Application 17/338,837 Claim 36 discloses “A system for authenticating a user”, while Patent 10614629 Claim 1 discloses “A visual display system for manipulating images of a real scene using augmented reality, the system comprising: … authorizing access to the user account based on the stored augmented reality registration image”. Therefore, Patent 10614629 Claim 1 also teaches a system that can authenticating a user.
Claim 36 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 9, 11-12 of U.S. Patent No. 10157504. 
17/338,837 
Claim 36
10157504
Claim 1, 9, 11, 12


17/338,837 Claim 36
10157504 Claim 1
36. A system for authenticating a user of a mobile device, the system comprising:


at least one processor; and


at least one memory device storing instructions that, when executed by the at least one processor, configure the at least one processor to:





receive an image file from a mobile device, the image file comprising image data of a real scene;


receive a selection of a virtual object;



generate an augmented reality image by overlaying the virtual object on the real scene;













generate a first confidence score based on comparing the augmented reality image with a registration image;


compare the first confidence score with a first threshold; 












in response to determining the confidence score is below the first threshold and within a predetermined range of the first threshold, 





transmit a verification challenge; and

authenticate a user when the verification challenge is completed.
1. A visual display system for manipulating images of real scenes using augmented reality, the system comprising:

at least one processor in communication with a first mobile device; and

a storage medium storing instructions that, when executed by the at least one processor, configure the at least one processor to perform operations comprising:

receiving a request from the first mobile device to
access an account of a user;

receiving a first image from an image sensor of the first mobile device, the first image depicting a first real scene;

receiving a selection of a first virtual object and a first position for overlaying the first virtual object on the first image;

receiving an augmented reality image comprising the first virtual object overlaid on the first image at the first position;

comparing the first image, the first virtual object, and the first position of the first virtual object of the
augmented reality image to a second image depicting a second real scene, a second virtual object, and a second position of the second virtual object of one or more stored augmented reality images;

authenticating the user based on the comparison; and authorizing access to the user account based on the authentication.

10157504 Claim 9

9. The system of claim 7, wherein the authenticating operation further comprises:

determining a confidence score representing a level of confidence that the augmented rea lity image matches the one or more stored augmented reality images; and

authenticating the user when the determined confidence
score is above or at least equal to a first threshold.



10157504 Claim 11

11 . The system of claim 9, wherein the authenticating operation further comprises:

performing a verification challenge when the determined confidence score is below the first threshold and above a second threshold. 

10157504 Claim 12

12. The system of claim 11, wherein the verification challenge comprises:

transmitting a one-time passcode to the user via the first mobile device;

receiving the one-time passcode from the user; and authenticating the user when the transmitted and received one-time passcode match.


Although the claims at issue are not identical, they are not patentably distinct 
from each other. For example, Application 17/338,837 Claim 36 discloses “A system for authenticating a user”, while Patent 10157504 Claim 1 discloses “A visual display system for manipulating images of a real scene using augmented reality, the system comprising: … authorizing the user based on the comparison; and authorizing access based on the authentication”. Therefore, Patent 10157504 Claim 1 also teaches a system that can authenticating a user.

Allowable Subject Matter
Claims 21-35 are allowed.
The following is a statement of reason for the indication of allowable subject matter: 
Regarding Claim 21, it recites “A system for authenticating a user of a mobile device, the system comprising:
at least one processor; and
at least one memory device storing instructions that, when executed by the at
least one processor, configure the at least one processor to:
receive video data depicting a real scene captured by an image sensor from the mobile device;
receive a selection of a first virtual object to overlay on the real scene, the first virtual object being selected from a list of virtual objects stored in the mobile device;
transmit, to the mobile device, augmented reality video data that overlays
the first virtual object over the real scene;
calculate a confidence value based on a comparison metric between images extracted from the augmented reality video and a pre-stored registration
image, the comparison metric indicating a match percentage;
authenticate a user of the mobile device when the confidence value is above a threshold.” in the context of Claim 21.
Anderson (US20190371064), abstract, the invention describes A method of overlaying a picture of a real scene with a virtual image comprises a step of reading image data, wherein the image data represent a picture of the real scene captured by an environment sensor of a mobile device, a step of determining marker data from the image data, wherein the marker data represent a picture and a positioning of a marker arranged in the real scene, a step of reading virtual image data, wherein the virtual image data represent image data selected from a plurality of virtual image data, wherein the virtual image data comprise a representation instruction for representing the virtual image and a positioning instruction for positioning the virtual image.
Scavezze (US9977882), abstract, the invention describes authenticating a user of a display device. For example, one disclosed embodiment includes displaying one or more virtual images on the display device, wherein the one or more virtual images include a set of augmented reality features. The method further includes identifying one or more movements of the user via data received from a sensor of the display device, and comparing the identified movements of the user to a predefined set of authentication information for the user that links user authentication to a predefined order of the augmented reality features. If the identified movements indicate that the user selected the augmented reality features in the predefined order, then the user is authenticated.
Waldron (US20180150903), abstract, the invention describes An augmented reality system that includes an augmented reality user device. The augmented reality user device includes a display for overlaying virtual objects onto objects in a real scene, a camera, and a global position system sensor. The virtual assessment engine authenticates the user and identifies a user identifier for the user. The virtual assessment engine captures an image, performs object recognition on the image to identify the business, and generates a location identifier identifying the business.
The prior arts of record either alone or in combination fails to teach or suggest the above quoted limitation of Claim 21. Therefore, Claim 21 is allowable over prior art.
Claims 22-30 depend from Claim 21 with respective additional limitations. Therefore, Claims 22-30 are allowable over prior art.
Regarding Claim 31, it recites “A system for authenticating a user of a mobile device, the system comprising:
at least one processor; and
at least one memory device storing instructions that, when executed by the at
least one processor, configure the at least one processor to:
receive an image file from a mobile device, the image file comprising image data of a real scene and embedded geolocation metadata;
receive a selection of a virtual object;
generate an augmented reality image by overlaying the virtual object on the real scene;
generate a confidence score based on comparing the augmented reality image with a registration image and the geolocation metadata with registered geolocation metadata; and
authenticate a user when the confidence score is above a threshold.” in the context of Claim 31.
The prior arts of record either alone or in combination fails to teach or suggest the above quoted limitation of Claim 31. Therefore, Claim 31 is allowable over prior art.
Claims 32-35 depend from Claim 31 with respective additional limitations. Therefore, Claims 32-35 are allowable over prior art.
Claims 36-40 are allowable if the double patenting rejection is overcome.
The following is a statement of reason for the indication of allowable subject matter: 
Regarding Claim 36, it recites “A system for authenticating a user of a mobile device, the system comprising:
at least one processor; and
at least one memory device storing instructions that, when executed by the at
least one processor, configure the at least one processor to:
receive an image file from a mobile device, the image file comprising image data of a real scene;
receive a selection of a virtual object;
generate an augmented reality image by overlaying the virtual object on the real scene;
generate a first confidence score based on comparing the augmented reality image with a registration image;
compare the first confidence score with a first threshold;
in response to determining the confidence score is below the first threshold and within a predetermined range of the first threshold, transmit a verification challenge; and
authenticate a user when the verification challenge is completed.” in the context of Claim 36.
The prior arts of record either alone or in combination fails to teach or suggest the above quoted limitation of Claim 36. Therefore, Claim 36 is allowable over prior art.
Claims 37-40 depend from Claim 36 with respective additional limitations. Therefore, Claims 37-40 are allowable over prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN SHENG whose telephone number is (571)272-5734. The examiner can normally be reached M-F 9:30AM-3:30PM 6:00PM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

XIN . SHENG
Examiner
Art Unit 2611



/Xin Sheng/Primary Examiner, Art Unit 2611